DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 September 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lind (U.S. Patent 4,076,790), in view of Araujo et al. (U.S. Patent Application Publication 2009/0179342).  Regarding Claim 1, Lind shows that it is known to carry out a method of attaching a label to a container (Abstract) including the steps of inserting a label into a mold cavity of a mold and inserting a core into the mold cavity partially stretching the label outwards (Figures 1, 3-4), and injecting a molding compound beneath the label to form a container with the label firmly attached (Figures 5-6; Column 2, lines 11-38; Column 3, lines 38-68; Column 4, lines 1-17).  Lind does not specifically disclose polypropylene as the molding compound.  Araujo et al., hereafter “Araujo,” show that it is known to carry out a method of attaching a label to a container wherein polypropylene is injected into a cavity which contains a label (0004, 0020).  It would have been obvious to one of ordinary skill in the art to use Araujo’s polypropylene as the molding compound of Lind because there is art-recognized suitability for polypropylene being used in in-mold labelling processes (MPEP 2144.07) and because it is a robust plastic that is well suited for a wide variety of articles (Araujo, 0004).
Regarding Claim 2, Lind shows the process of claim 1 above, but he does not show holding the label with an electrical charge.  Araujo shows that it is known in the prior art to rely on an electrical attraction between the mold and the label to hold it in place electrostatically (0011).  It would have been obvious to use the electrostatic strategy of the prior art to hold Lind’s label in place as a known alternative to Lind’s vacuum positioning method (MPEP 2144.07).
Regarding Claim 3, Lind shows the process of claim 1 above, including one wherein the cavity is appropriately shaped for the desired molded article and wherein before the core is inserted, the label is touching part of the cavity but not a different part (Figure 3, element 2).  Lind does not specifically show the claimed shape of the mold cavity, but it would be obvious to adjust the cavity configuration in order to form a part which meets the customer specifications and because configuration is held to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).
Regarding Claim 4, Lind shows the process of claim 1 above, including one wherein when the core is fully inserted into the mold cavity, a void corresponding to a shape of the container is formed with the partially stretched label sitting within, enabling material to be injected to form the container (Column 4, lines 2-17).  Lind does not specifically disclose polypropylene as the molding compound.  Araujo shows that it is known to carry out a method of attaching a label to a container wherein polypropylene is injected into a cavity which contains a label (0004, 0020).  It would have been obvious to one of ordinary skill in the art to use Araujo’s polypropylene as the molding compound of Lind because there is art-recognized suitability for polypropylene being used in in-mold labelling processes (MPEP 2144.07) and because it is a robust plastic that is well suited for a wide variety of articles (Araujo, 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742